 

   

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

March 27, 2020

BY ECF

The Honorable Alvin K. Hellerstein

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl

New York, New York 10007

Re: United States v. Rashaun Trice, et al., 19 Cr. 582 (AKH)
Dear Judge Hellerstein:

The Government respectfully submits this letter to request an adjournment of the status
conference currently scheduled for March 31, 2020 at 11 a.m. for approximately a month, in light
of the ongoing public health crisis involving COVID-19. Furthermore, the parties are actively
engaged in discussions regarding a pretrial disposition, which have also been delayed due to the
public health crisis.

For the same reasons, the Government also moves to exclude time under the Speedy Trial
Act until the next scheduled status conference, so that the parties can continue to discuss pretrial
disposition. The Government believes an exclusion of time is in the interest of justice. The
defendants consent to the exclusion.

phi Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

 

 

Ni Qian
Assistant United States Attorney
(212) 637-2364
